PNG
    media_image1.png
    254
    2240
    media_image1.png
    Greyscale



Slater Matsil, LLP/ST17950 Preston Road, Suite 1000Dallas TX TEXAS 75252



In re Application of Julien Goulier
Application No.: 16/660,373
Filed: October 22, 2019
Attorney Docket No.: ST-18-GR1-0439US01
For: METHOD FOR LIMITING THE VOLTAGE, LEVEL RECEIVED FROM A MAGNETIC FIELD BY A TRANSPONDER AND CORRESPONDING TRANSPONDER 

:::::::


DECISION ON PETITION
UNDER 
37 C.F.R. § 1.144 and § 1.181



This is a decision on the petition filed November 9, 2021, under 37 C.F.R. § 1.144 or alternately under 37 C.F.R. § 1.181, requesting withdrawal of  the requirement for restriction mailed on February 4, 2021, and requesting a new non-final Office action.

The petition is GRANTED.

REVIEW OF THE FACTS

A review of the restriction requirement mailed on February 4, 2021, indicates that the following restriction requirement was made was made between two (2) related inventions:

Invention I: Claims 1-17, drawn to a method and apparatus using an active rectifier circuit classified in H02M7/217.

Invention II: Claims 18-21, drawn to an apparatus using both an active rectifier with a passive stage rectifier, classified in G02M7/2176.

The record shows, Petitioner requested clarification of the restriction requirement on March 18, 2021 and presented a new dependent claim 22 to recite two diodes connected between the antenna terminals and a rectifier output.  The examiner mailed a Notice of Non-Compliant Amendment on July 27, 2021 because the Petitioner’s response failed to make an election between the identified inventions. Petitioner filed an election on July 28, 2021. Petitioner elected, with traverse, the apparatus of invention II, and indicated that all of the pending, claims 


DISCUSSION

Petitioner contends that the restriction requirement did not identify mutually exclusive subject matter because the active rectifier circuit is identified in both invention I and II.  This argument is persuasive.   The distinct features identified in the restriction requirement for Inventions I and II both include an active rectifier circuit. Therefore, the restriction requirement identifies overlapping subject matter, not mutually exclusive subject matter.  

The restriction requirement identified an additional passive rectifier circuit, recited in Invention II, as being a materially different structure which is not a simple addition or variation of Invention I.  The restriction requirement is not consistent with the specification, where Figure 1 shows an embodiment of the invention including the subcombination element of Invention I (active rectifier circuit) and the combination of elements in the Invention II (active rectifier circuit with a passive stage rectifier circuit).  The inventions I and II are disclosed in a single embodiment, and would not be considered distinct or materially different designs.  As such, there would not be a serious search burden on the examiner to search Invention I with the elected Invention II because the active rectifier circuit must be searched with both Inventions I and II.  

DECISION
Accordingly, the request to withdraw the restriction requirement is GRANTED, and the restriction requirement is withdrawn.  

A new office action on the merits addressing apparatus claim 1-22 will follow.  Any questions regarding this communication should be directed to Steven Paik, Supervisory Patent Examiner, Art Unit 2887, at (571) 272-2404.


/TASHIANA R ADAMS/Director, Technology Center 2800                                                                                                                                                                                                        
________________________________
Tashiana Adams
Director - Technology Center 2800
Optics

TA:sp:kt